                Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 1 of 8
                                                                                                  ~w      FILED               ENTERED
                                                                                                 ___      LOGGED              RECEIVED

                                                                      u.s. Department             of JustiAtpR,      2 2019
                                                                      United States Attorney                       .•. BE"!
                                                                                                             ATGREEN      ••
                                                                      District of Maryland             CLERK, u.s. DISTRICT COURT
                                                                                                         DISTRICT OF MARYLAND
                                                                      Southern Division BY                                     DEPUTY



Erin B. Pulice                       Mailing Address:                 Office Location:                 DIRECT: 301-344-0217
Assistant United States Attorney     6500 Chenywood Lane. Suite 200   6406 Ivy Lane. 8'" Floor           MAIN: 301-344-4433
Erin.Pulice@usdoj.gov                Greenbelt. MD 20770-1249         Greenbelt, MD 20770-1249            FAX: 301-344-4516




                                                                        March 4, 2019

Michael E. Lawlor, Esq.
Brennan McKenna & Lawlor, Chtd.
6305 Ivy Lane, Suite 700
Greenbelt, MD 20770

           Re:         United States v. Coron Demon Johnson,
                       Criminal No. GJH-18-095

Dear Counsel:

         This letter, together with the Sealed Supplement, confirms the plea agreement (this
"Agreement") that has been offered to your client, Coron Demon Johnson (hereinafter
"Defendant"), by the United States Attorney's Office for the District of Maryland ("this Office").
If the Defendant accepts this offer, please have the Defendant execute it in the spaces provided
below. The plea agreement is entered into and will be submitted to the Court pursuant to
Federal Rule of Criminal Procedure l1(c)(l)(C). If this offer has not been accepted by 12:00
p.m. on March 16, 2019, it will be deemed withdrawn. The terms of the Agreement are as
follows:

                                              Offense of Conviction

        1.      The Defendant agrees to waive indictment and plead guilty to a Superseding
Information, which will charge the Defendant with Distribution of Heroin, in violation of
21 U.S.c. 9841(a). The Defendant admits that the Defendant is, in fact, guilty of this offense and
will so advise the Court.

                                             Elements of the Offense

        2.      The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Superseding Information, in the District of Maryland, (1) the Defendant distributed
the controlled substance alleged in the Superseding Information; and (2) the Defendant distributed
the controlled substance knowingly.




Rev. August 2018
           Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 2 of 8



                                              Penalties

         3.     The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

                           Minimum       Maximum            Supervised       Maximum        Special
 Count        Statute
                            Prison        Prison              Release          Fine       Assessment
            21 U.S.c.                                     At least 3 years
    1      S 841(a)(l)        N/A         20 years         and no more       $1,000,000      $100
           & (b)(l )(C)                                       than life

                 a.     Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

               c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. SS 3663, 3663A, and 3664.

                 d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. S 3572( d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.       Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                f.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.




                                                   2
           Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 3 of 8



                                         Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                a.     Ifthe Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to have a grand jury consider the charges in the Superseding Information
against the Defendant. The Defendant would have had the right to a speedy jury trial with the
close assistance of competent counsel. That trial could be conducted by a judge, without a jury, if
the Defendant, this Office, and the Court all agreed.

                 b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                e.     If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.




                                                 3
           Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 4 of 8



                 g.     If the Court a~cepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.     By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines -range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. S 3551-3742 (excepting 18 U.S.C. S 3553(b)(1) and 3742(e)) and
28 U.S.C. SS 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory g~idelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

        6.    This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

                a.      This Office and the Defendant agree that the applicable base offense level
is 43, pursuant to United States Sentencing Guidelines ("U.S.S.G.") SS IB1.2(a) and 2D1.1(a)(1),
because death resulted from the use of the heroin that the Defendant distributed and the Defendant
committed the offense after one or more prior convictions for a similar drug trafficking offense.

                b.       This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. S 3E1.1(a) based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. S 3El.l(b) for an additional
I-level decrease in recognition of the Defendant's timely notification of the Defendant's intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. S 3E1.1 (a), and may decline to make a motion pursuant to U.S.S.G. S 3E1.1 (b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement


                                                  4
           Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 5 of 8



in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

         7.      There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income. The Defendant agrees the Defendant will not raise any argument that any
specific prior conviction is not a predicate for a career offender designation under U.S.S.G.
S 4B 1. 1.
         8.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                       Rule 11 (c) 0) (C) Plea

         9.       The parties stipulate and agree, pursuant to Federal Rule of Criminal Procedure
 11(c)(1 )(C), that the imposition of a sentence on Count One ofthe Superseding Information of not
less than 96 months of imprisonment and not more than 180 months of imprisonment in the
custody ofthe Bureau of Prisons is the appropriate disposition ofthis case taking into consideration
the nature and circumstances of the offense, the Defendant's criminal history, and all of the other
factors set forth in 18 U.S.C. S 3553(a). This Agreement does not affect the Court's discretion to
impose any lawful term of supervised release or fine or to set any lawful conditions of probation
or supervised release. In the event that the Court rejects this Agreement, except under the
circumstances noted below, either party may elect to declare the Agreement null and void. Should
the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
pursuant to the provisions of Federal Rule of Criminal Procedure II(c)(5). The part-ies agree that
if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor the Government will
be bound by the specific sentence contained in this Agreement, and the Defendant will not be able
to withdraw his plea.

                                      Obligations of the Parties

         10.    At the time of sentencing, this Office and the Defendant will jointly recommend
that the Court impose a total term of imprisonment of not less than 96 months of imprisonment
and not more than 180 months of imprisonment on Count One of the Superseding Information.
This Office and the Defendant reserve the right to bring to the Court's attention all information
with respect to the Defendant's background, character, and conduct that this Office or the
Defendant deem relevant to sentencing. At the time of sentencing, this Office will move to dismiss
any open counts against the Defendant.



                                                   5
           Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 6 of 8



                                          Waiver of Appeal

      11.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                 a.     The Defendant knowingly waives all right, pursuant to 28 U.S.C. ~ 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statutes, to the extent that such
challenges legally can be waived.

                b.      If the Court imposes a sentence within the agreed-upon range, the
 Defendant and this Office knowingly and expressly waive all rights conferred by 18 U.S.C. ~ 3742
 to appeal whatever sentence is imposed (including any term of imprisonment, fine, term of
 supervised release, or order of restitution) for any reason (including the establishment of the
 advisory sentencing guidelines range, the determination of the Defendant's criminal history, the
 weighing of the sentencing factors, and any constitutional challenges to the calculation and
 imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
.condition of supervised release).

                c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                              Forfeiture

        12.     The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

        13.    The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement ofthe forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. This Office agrees to seek the
Attorney General's approval to apply forfeited assets to the Defendant's Restitution Order.

          14.     The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.



                                                  6
           Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 7 of 8



         15.    The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist a?y third party with any challenge or review or any petition for remission of forfeiture.

                                   Public Benefits in Drug Cases

        16.    The Defendant understands and acknowledges that under 21 U.S.C. SS 862 and
862a, a person who has been convicted of a federal offense involving the distribution or possession
of controlled substances may be denied certain federal and state benefits such as loans, grants, or
food stamps.

                       Defendant's Conduct Prior to Sentencing and Breach
                                                                                        I
         17.     Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3Cl.l; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

         18.      If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule II(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea-even             if made pursuant to Rule
II(c)(1)(C)-ifthe      Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

                                         Entire Agreement

        19.    This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office



                                                 7
          Case 8:18-cr-00095-GJH Document 50 Filed 04/04/19 Page 8 of 8



other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition ofthis Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

                                                     Very truly yours,

                                                     Robert K. Hur
                                                     United States Attorney


                                                    LfQ~L;yc'4
                                                     Erin B. Pulice
                                                     Kelly O. Hayes
                                                     Assistant United States Attorneys

        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


                                             LodV' ~~~
                                             Coron Demon Johnson


         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


    ti\~.JIt;
~




                                                8
